       Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


     MAKE THE ROAD NEW YORK, et al.,


                    Plaintiffs,

                                  v.                       No. 19-07993 (GBD)

        KENNETH CUCCINELLI, et al.,

                  Defendants.


         STATE OF NEW YORK, et al.

                    Plaintiffs,

                        v.                                No. 19-cv-07777 (GBD)

     U.S. DEPARTMENT OF HOMELAND
                SECURITY, et al.

                  Defendants.



     DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ LOCAL RULE 56.1
                     STATEMENT OF MATERIAL FACTS

         Pursuant to Local Civil Rule 56.1(b), Defendants, the United States of America, the

United States Department of Homeland Security, United States Citizenship and Immigration

Services, Chad F. Wolf, and Kenneth T. Cuccinelli, submit the following response in opposition

to the statement of material facts as to which Plaintiffs claim there is no genuine issue to be tried,

New York v. DHS, 19-cv-7777, ECF No. 242.

I.       Responses to Plaintiffs’ Statement of Facts
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 2 of 20




  1. Defendants admit that the Final Rule, Inadmissibility on Public Charge Grounds (the

     “Rule”), was published in the Federal Register at 84 Fed. Reg. 41,292 on August 14,

     2019. Defendants deny that there is any pre-existing regulatory definition of the term

     “public charge.” See, e.g., Defs.’ Mot. to Dismiss, 19-cv-7777, ECF No. 141, p. 12-

     22. Defendants admit that the Rule “changes the process by which DHS determines

     whether an applicant is likely to meet this definition in the future,” but also admit that

     the new process retains the “totality of the circumstances” test. See, e.g., id. at 37-38.

  2. Defendants admit that the Rule was promulgated under the authority of Acting

     Secretary of Homeland Security Kevin K. McAleenan.

  3. Defendants admit that Secretary Kirstjen Nielsen is the most recent individual to have

     been confirmed by the Senate as Secretary of Homeland Security. Defendants also

     admit that Secretary Nielsen amended annexes to Delegation 00106 regarding the

     order of delegation of authority for offices other than the Office of the Secretary on

     several occasions during her tenure prior to April 9, 2019, including a revision to

     Annex G in May 2018. See, e.g., Pls.’ Ex. 1, DHS Orders of Succession and

     Delegation of Authorities for Named Positions, Revision 8.5 at 4. Defendants deny

     that Secretary Nielsen invoked her authority to set the order of succession for the

     Office of the Secretary under 6 U.S.C. § 113(g)(2) on any prior occasion. Compare,

     e.g., Pls.’ Ex. 2, DHS Orders of Succession and Delegation of Authorities for Named

     Positions, Revision 8.4 at 5 (invoking the authority of Executive Order 13753); with

     Pls.’ Ex. 1 at 5 (invoking the authority of 6 U.S.C. § 113(g)(2)). Defendants also deny

     that Secretary Nielsen used her authority under 6 U.S.C. § 113(g)(2) on any occasion

     to set an order of succession or delegation for any subordinate office. See 6 U.S.C. §
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 3 of 20




     113(g)(2) (“Notwithstanding chapter 33 of title 5, the Secretary may designate such

     other officers of the Department in further order of succession to serve as

     Acting Secretary.”) (emphasis added); see also Pls.’ Ex. 1 at 3 (invoking the authority

     of the FVRA and 6 U.S.C. § 112 for Delegation 00106 as a whole); Pls.’ Ex. 2 at 3

     (same); see also generally Pls.’ Ex. 1 (invoking 6 U.S.C. § 113(g)(2) only with regard

     to the Office of the Secretary).

  4. Defendants admit that Annex Z to Delegation 00106 was revised on October 23,

     2018. Defendants deny that the revision to Annex Z was made under the authority of

     6 U.S.C. § 113(g)(2). See Pls.’ Ex. 1 at 30 (stating the revised order of succession and

     delegation of authority for the Transportation Security Administration without

     invoking 6 U.S.C. § 113(g)(2)); 6 U.S.C. § 113(g)(2) (“Notwithstanding chapter 33 of

     title 5, the Secretary may designate such other officers of the Department in further

     order of succession to serve as Acting Secretary.”) (emphasis added); see also Pls.’

     Ex. 1 at 3 (invoking the authority of the FVRA and 6 U.S.C. § 112 for Delegation

     00106 as a whole); Pls.’ Ex. 2 at 3 (same); see also generally Pls.’ Ex. 1 (invoking 6

     U.S.C. § 113(g)(2) only with regard to Annex A).

  5. Defendants admit that Annex U to Delegation 00106 was revised on February 15,

     2019. Defendants deny that the revision to Annex U was made under the authority of

     6 U.S.C. § 113(g)(2). See Pls.’ Ex. 2 at 25 (stating the revised order of succession and

     delegation of authority for the Office of Strategy, Policy, & Plans without invoking 6

     U.S.C. § 113(g)(2)); 6 U.S.C. § 113(g)(2) (“Notwithstanding chapter 33 of title 5,

     the Secretary may designate such other officers of the Department in further order of

     succession to serve as Acting Secretary.”) (emphasis added); see also Pls.’ Ex. 1 at 3
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 4 of 20




     (invoking the authority of the FVRA and 6 U.S.C. § 112 for Delegation 00106 as a

     whole); Pls.’ Ex. 2 at 3 (same); see also generally Pls.’ Ex. 1 (invoking 6 U.S.C. §

     113(g)(2) only with regard to Annex A).

  6. Defendants admit that Revision 8.4 of Delegation 00106 states “In case of the

     Secretary’s death, resignation, or inability to perform the functions of the Office, the

     orderly succession of officials is governed by Executive Order 13753, amended on

     December 9, 2016.” Pls.’ Ex. 2, at 1 ¶ II.A. Defendants deny that the cited provision,

     which was put in place by Secretary Johnson during his tenure, reflects any exercise

     of authority by Secretary Nielsen. See id. at 3.

  7. Defendants admit that Revision 8.4 of Delegation 00106 states “I hereby delegate to

     the officials occupying the identified positions in the order listed (Annex A), my

     authority to exercise the powers and perform the functions and duties of my office, to

     the extent not otherwise prohibited by law, in the event I am unavailable to act during

     a disaster or catastrophic emergency.” Pls.’ Ex. 2, at 1 ¶ II.B. Defendants deny that

     the cited provision, which was put in place by Secretary Johnson during his tenure,

     reflects any exercise of authority by Secretary Nielsen. See id. at 3.

  8. Defendants admit that on February 15, 2019, the order of succession for Acting

     Secretary of Homeland Security listed in Executive Order 13753 and the order for

     delegation of authority listed in Annex A were the same. See Pls.’ Ex. 4, EO 13753,

     81 Fed. Reg. 90667; Pls.’ Ex. 2 at 5. In both documents the order of the first four

     positions for succession was: 1) Deputy Secretary of Homeland Security; 2) Under

     Secretary for Management; 3) Administrator of the Federal Emergency Management

     Agency; and 4) Under Secretary for National Protection and Programs. Id.
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 5 of 20




  9. Defendants admit that the position of “Under Secretary for National Protection

     Programs” was renamed the “Director of Cybersecurity and Infrastructure Security,”

     on November 16, 2018. See U.S.C. § 652(a)-(b).

  10. Defendants deny that Revision 8.4 of Delegation 00106, February 15, 2019, states

     that individuals acting in the positions listed in Annex A are ineligible to serve as

     Acting Secretary. Section II.G states, “Only officials specifically designated in the

     order of succession for each of the named positions in Annexes B through AC are

     eligible, subject to modification in accordance with Section II.I. Unless formally

     appointed by the Secretary, persons appointed on an acting basis, or on some other

     temporary basis, are ineligible to serve as a successor; therefore, the order of

     succession would fall to the next designated official in the approved order of

     succession.” Pls.’ Ex. 2 at 2, ¶ II.G (emphasis added). Defendants admit that EO

     13753 states, “No individual who is serving in an office listed in subsection (a) in an

     acting capacity, by virtue of so serving, shall act as Secretary pursuant to this

     section.”

  11. Defendants admit that Secretary Nielsen dated her letter of resignation from the

     position of Secretary of Homeland Security, April 7, 2019. Pls.’ Ex. 5, Nielsen

     Resignation Letter, April 7, 2019. Defendants also admit that Secretary Nielsen

     served in her position until April 10, 2019. See Declaration of Juliana J. Blackwell

     (Blackwell Decl.) ¶ 9; Declaration of Neal J. Swartz (Swartz Decl.), Ex. 1.

  12. Defendants admit that 6 U.S.C. § 113(g)(1) provides that if both the Secretary and the

     Deputy Secretary are unavailable to exercise the duties of the Office of the Secretary,

     the Under Secretary for Management “shall serve as the Acting Secretary.” 6 U.S.C.
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 6 of 20




     § 113(g)(1). Defendants also admit that on April 7, 2019, Claire Grady was the

     Senate-confirmed Under Secretary for Management and the acting Deputy Secretary.

     Defendants further admit that Ms. Grady offered her resignation April 9, 2019

     effective April 10, 2019.

  13. Defendants admit Kirstjen Nielsen served as Secretary of Homeland Security between

     December 5, 2017 and April 10, 2019. Blackwell Decl. ¶ 9; Swartz Decl., Ex. 1.

  14. Defendants admit that Secretary Nielsen amended the order of succession for the

     office of the Secretary on April 9, 2019 before officially resigning her position on

     April 10, 2019. See Pls.’ Ex. 16, Memorandum to Secretary Nielsen from General

     Counsel John M. Mitnick and Secretary’s signed Amendment to Addendum A; see

     also Pls.’ Ex. 1 at 1-5. Defendants deny that Secretary Nielsen’s April 9, 2019

     amendment maintained two different orders of succession based on the reason for a

     vacancy in the Office of the Secretary. Secretary Nielsen’s invocation of her authority

     to set an order of succession without limitation based on the reason for the vacancy

     and notwithstanding the requirements of the FVRA, 6 U.S.C. § 113(g)(1)-(2),

     displaced the application of EO13753 as a matter of law, see Pls.’ Ex. 4, EO 13753

     (invoking authority to establish an order of succession under the FVRA). Moreover,

     there is no indication in her unqualified statement of that invocation that Secretary

     Nielsen intended to limit that amended order of succession to any specific

     circumstances. See Pls.’ Ex. 16; Pls.’ Ex. 1 at 5; 6 U.S.C § 113(g)(1)-(2).

  15. Defendants admit that Secretary Nielsen did not amend EO 13753, as it is an

     Executive Order beyond the authority of a Department Secretary to alter. See

     generally EO 13753. Defendants deny that EO 13753 continued to govern the order
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 7 of 20




     of succession for vacancies in the Office of the Secretary of Homeland Security

     created by the Secretary’s death, resignation, or inability to perform the functions of

     the office. Secretary Nielsen’s April 9, 2019 order invoked for the first time her

     authority to set an order of succession under 6 U.S.C. § 113(g). See Pls.’ Ex. 16; Pls.’

     Ex. 1 at 5; see generally Pls.’ Ex. 2. Section 113(g)(1) requires that the Under

     Secretary for Management serve as the Acting Secretary if neither the Secretary nor

     the Deputy Secretary can serve “by reason of absence, disability, or vacancy” without

     limitation and § 113(g)(2) permits the Secretary to “designate such other officers of

     the Department in further order of succession to serve as Acting Secretary,” also

     without limitation and notwithstanding the FVRA. Thus by operation of law

     Secretary Nielsen’s April 9, 2019 order displaced the operation of EO 13753.

  16. Defendants admit that Secretary Nielsen amended Annex A to Delegation 00106 on

     April 9, 2019. Defendants deny that the April 9, 2019 order only changed the order of

     succession and delegation of authority in those situation in which the Secretary is

     unavailable to act because of a disaster or catastrophic emergency. Secretary

     Nielsen’s April 9, 2019 order invoked for the first time her authority to set an order of

     succession under 6 U.S.C. § 113(g). See Pls.’ Ex. 16; Pls.’ Ex. 1 at 5; see generally

     Pls.’ Ex. 2. Section 113(g)(1) requires that the Under Secretary for Management serve

     as the Acting Secretary if neither the Secretary nor the Deputy Secretary can serve

     “by reason of absence, disability, or vacancy” without limitation and § 113(g)(2)

     permits the Secretary to “designate such other officers of the Department in further

     order of succession to serve as Acting Secretary,” also without limitation and
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 8 of 20




     notwithstanding the FVRA. Thus by operation of law Secretary Nielsen’s April 9,

     2019 order displaced the operation of EO 13753.

  17. Defendants admit that Kevin McAleenan, the Senate-confirmed Commissioner of

     U.S. Customs and Border Protection, was sworn in as Acting Secretary pursuant to

     the April 9, 2019 order by Secretary Nielsen upon her resignation on April 10, 2019.

     See Swartz Decl., Ex. 1.

  18. Defendants admit that on November 8, 2019, Acting Secretary McAleenan amended

     Section II.A of Delegation 00106 to state “Section II.A of DHS Delegation No.

     00106, DHS Orders of Succession and Delegations of Authorities for Named

     Positions, is amended to state as follows: ‘In case of the Secretary’s death,

     resignation, or inability to perform the functions of the Office, the order of succession

     of officials is governed by Annex A.’” Pls.’ Ex. 8, Amendment of the Order of

     Succession for the Secretary of Homeland Security, November 8, 2019. The

     amendment invoked the authority of 6 U.S.C. § 113(g)(2). Id. In addition to amending

     the text of Section II.A, the amendment changed the positions listed in Annex A from

     those listed in Secretary Nielsen’s April 2019 Amendment. Compare Pls.’ Ex. 8 at 5

     with Pls.’ Ex. 1 at 5.

  19. Defendants admit that the order of succession in Annex A as revised by Acting

     Secretary McAleenan on November 8, 2019 was as follows: 1) Deputy Secretary of

     Homeland Security; 2) Under Secretary for Management; 3) Commissioner of U.S.

     Customs and Border Protection; 4) Under Secretary for Strategy, Policy, and Plans; 5)

     Administrator and Assistant Secretary of the Transportation Security Administration;

     6) Administrator of the Federal Emergency Management Agency. See Pls.’ Ex. 8;
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 9 of 20




     Pls.’ Ex. 9, DHS Orders of Succession and Delegation of Authorities for Named

     Positions, Revision 8.6, at 5

  20. Defendants admit that Mr. McAleenan resigned as both Acting Secretary and

     Commissioner of U.S. Customs and Border Protection on November 13, 2019.

     Defendants also admit that on November 13, 2019, Chad Wolf, the Senate-confirmed

     Under Secretary for Strategy, Policy, and Plans, assumed the role of Acting Secretary

     pursuant to Mr. McAleenan’s November 8, 2019 order.

  21. Defendants admit that on November 15, 2019, Congresspeople Bennie G. Thompson

     and Carolyn B. Maloney sent a letter to Comptroller General Gene Dodaro expressing

     their belief that Mr. McAleenan, and subsequently Acting Secretary Wolf, might have

     been improperly appointed. See Pls.’ Ex. 10, Letter from Thompson and Maloney to

     Dodaro, Nov. 15, 2019.

  22. Defendants admit that the authors of the letter expressed their belief that Mr.

     McAleenan and Acting Secretary Wolf may have been appointed in a manner that did

     not comply with the Federal Vacancies Reform Act. See Pls.’ Ex. 10. Although

     Defendants admit that the contents of the document are as described, the document

     speaks for itself and Defendants deny that the document in any way establishes the

     truth of the matter asserted. Defendants deny that the authors expressed an opinion

     that these appointments violated the Homeland Security Act. See Pls.’ Ex. 10.

  23. Defendants admit that the Government Accountability Office published a Report

     responding to the Congresspeoples’ letter on August 14, 2020. Pls.’ Ex. 3, GAO

     Decision: Legality of Service of Acting Secretary of Homeland Security and Service

     of Senior Official Performing the Duties of Deputy Secretary of Homeland Security,
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 10 of 20




     at 1-2. Defendants further admit that the GAO report assessed the legality of service

     of Acting Secretary Wolf and of Kenneth Cuccinelli as Senior Officer Performing the

     Duties of Deputy Secretary of Homeland Security. See generally id. Although

     Defendants admit that the contents of the document are as described, the document

     speaks for itself and Defendants deny that the document in any way establishes the

     truth of the matter asserted. Defendants deny that the conclusions of the GAO report

     are legally correct.

  24. Defendants admit that the GAO Report states: “In the case of vacancy in the positions

     of Secretary, Deputy Secretary, and Under Secretary for Management, the HSA

     provides a means for an official to assume the title of Acting Secretary pursuant to a

     designation of further order of succession by the Secretary.” Pls.’ Ex. 3 at 11.

  25. Defendants admit that the GAO Report states: “Mr. McAleenan would have been the

     appropriate official had Secretary Nielsen been unavailable to act during a disaster or

     catastrophic emergency.” Pls.’ Ex. 3 at 7. Defendants further admit that this statement

     is based on the GAO’s assessment of Secretary Nielsen’s April 9, 2019 order. See id.

     Defendants deny that Mr. McAleenan could only serve as Acting Secretary under

     those circumstances pursuant to the April amendment. See supra ¶¶ 14-16. Although

     Defendants admit that the contents of the document are as described, the document

     speaks for itself and Defendants deny that the document in any way establishes the

     truth of the matter asserted.

  26. Defendants admit that the GAO Report states: “Secretary Nielsen resigned. A

     Secretary’s resignation is addressed in E.O. 13753, not Annex A…. Applying the

     plain language of the April Delegation, the governing order of succession therefore,
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 11 of 20




     should have been that provided under E.O. 13753 and not Annex A.” Pls.’ Ex. 3 at 7.

     Although Defendants admit that the contents of the document are as described, the

     document speaks for itself and Defendants deny that the document in any way

     establishes the truth of the matter asserted. Defendants deny that the GAO’s legal

     conclusion is correct. See supra ¶¶ 14-16.

  27. Defendants admit that the GAO Report states: “The first previously confirmed

     official in the order of succession in E.O. 13753 was the Director of CISA,” and that

     the individual in that position at the time of Secretary Nielsen’s resignation was

     Christopher Krebs. Pls.’ Ex. 3 at 8 & n.11. Defendants also admit that the GAO

     Report states that EO 13753 controlled the order of succession upon a Secretary’s

     resignation at the time of Secretary Nielsen’s resignation. Id. at 7-8. Although

     Defendants admit that the contents of the document are as described, the document

     speaks for itself and Defendants deny that the document in any way establishes the

     truth of the matter asserted. Defendants deny that EO 13753 controlled the order of

     succession upon a Secretary’s resignation at the time of Secretary Nielsen’s

     resignation. See supra ¶¶ 14-16.

  28. Defendants admit that the GAO Report states: “Mr. McAleenan assumed the title of

     Acting Secretary upon the resignation of Secretary Nielsen, but the express terms of

     the existing designation required another official to assume that title. As such, Mr.

     McAleenan did not have the authority to amend the Secretary’s existing designation.”

     Pls.’ Ex. 3 at 11. Although Defendants admit that the contents of the document are as

     described, the document speaks for itself and Defendants deny that the document in

     any way establishes the truth of the matter asserted. Defendants deny that the
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 12 of 20




     operable order of succession at the time of Secretary Nielsen’s resignation required an

     official other than Mr. McAleenan to assume the role of Acting Secretary. See supra

     ¶¶ 14-16. Defendants also deny that Mr. McAleenan lacked the authority to amend

     the order of succession in Delegation 00106 while serving as Acting Secretary. See

     id.

  29. Defendants admit that the GAO Report states: “Accordingly, Messrs. Wolf and

     Cuccinelli were named to their respective positions of Acting Secretary and Senior

     Official Performing the Duties of Deputy Secretary by reference to an invalid order of

     succession,” established by Mr. McAleenan. Pls.’ Ex. 3 at 11. Although Defendants

     admit that the contents of the document are as described, the document speaks for

     itself and Defendants deny that the document in any way establishes the truth of the

     matter asserted. Defendants deny that Mr. McAleenan lacked authority to amend the

     order of succession for the Office of the Secretary. Mr. McAleenan was properly

     serving as Acting Secretary at the time he amended the order of succession in

     November 2019 and consequently could exercise all of the powers of the Secretary’s

     Office. See supra ¶¶ 14-16.

  30. Defendants admit that the GAO Report states: “We are mindful that the timing of

     Secretary Nielsen’s resignation the next day and the subsequent actions and

     statements of officials—such as Secretary Nielsen’s farewell message to DHS12—

     may suggest that she intended for Mr. McAleenan to become the Acting Secretary

     upon her resignation. However, it would be inappropriate, in light of the clear express

     directive of the April Delegation, to interpret the order of succession based on post-

     hoc actions.” Pls.’ Ex. 3 at 9. Although Defendants admit that the contents of the
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 13 of 20




     document are as described, the document speaks for itself and Defendants deny that

     the document in any way establishes the truth of the matter asserted. Defendants deny

     that Secretary Nielsen’s intent to change the order of succession for Acting Secretary

     in all circumstances is only expressed in “post-hoc rationalizations.” See Pls.’ Ex. 16

     (Secretary Nielsen’s signed amendment and Memorandum signed April 9, 2019).

     Defendants also deny that Secretary Nielsen’s immediate actions appointing Mr.

     McAleenan and expressing her intent to appoint Mr. McAleenan in a Department-

     wide press release the day after her April 9, 2019 order of succession became

     effective, see Pls.’ Ex. 1 at 4, are irrelevant or inappropriate post-hoc evidence of the

     intent and proper interpretation of the amendment. See Blackwell Decl., Ex. 4, Press

     Release, Farewell Message from Secretary Kirstjen M. Nielsen (April 10, 2019).

     Defendants admit that the GAO Report states: “The April Delegation was the only

     existing exercise of the Secretary’s authority to designate a successor pursuant to

     HSA. As such, Mr. McAleenan was not the designated Acting Secretary because, at

     the time, the Director of CISA was designated the Acting Secretary under the April

     Delegation.” Pls.’ Ex. 3 at 9. Although Defendants admit that the contents of the

     document are as described, the document speaks for itself and Defendants deny that

     the document in any way establishes the truth of the matter asserted. Defendants

     further admit that Secretary Nielsen’s April 9, 2019 order was the only existing

     exercise of her authority under 6 U.S.C. § 113(g)(2). See supra ¶¶ 3-5. Defendants

     deny that EO 13753 controlled the order of succession for the resignation of the

     Secretary after Secretary Nielsen’s April 9, 2019 order and consequently deny that
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 14 of 20




     the CISA director was designated as the Acting Secretary by Revision 8.5 of

     Delegation 00106. See supra ¶¶ 14-16.

  31. Defendants admit that the GAO Report states: “Mr. Wolf altered the order of

     succession for Deputy Secretary in the November Delegation to permit Mr. Cuccinelli

     to serve as the Senior Official Performing the Duties of Deputy Secretary.… Mr.

     McAleenan did not have the authority to alter the order of succession; therefore, Mr.

     Wolf also does not have the authority to alter it as well. The last valid order of

     succession to serve in that capacity was Annex B to the April Delegation, which did

     not include Mr. Cuccinelli’s position.” Pls.’ Ex. 3 at 10-11. Although Defendants

     admit that the contents of the document are as described, the document speaks for

     itself and Defendants deny that the document in any way establishes the truth of the

     matter asserted. Defendants deny that Mr. McAleenan lacked authority as the

     properly appointed Acting Secretary to amend to the order of succession in November

     2019. See supra ¶¶ 14-16. Consequently, Defendants deny that Acting Secretary Wolf

     lacked authority as the subsequent Acting Secretary to delegate the non-exclusive

     functions of the Office of the Deputy Secretary to Mr. Cuccinelli. See id.

  32. Defendants admit that President Trump submitted Mr. Wolf’s nomination as

     Secretary of Homeland Security to the Senate on September 10, 2020. See Blackwell

     Decl., Ex. 6 at 1.

  33. Defendants admit that on September 10, 2020, Mr. Gaynor, the Senate-confirmed

     Administrator of FEMA, issued an order designating the order of succession for the

     Secretary “[b]y any authority vested in [him] as Acting Secretary,” See Pls.’ Ex. 12.

     Defendants also admit that the order of succession contained in Mr. Gaynor’s Order
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 15 of 20




     was the same order of succession as that contained in Mr. McAleenan’s November

     2019 order. Compare id. with Pls.’ Ex.8. Defendants further admit that under the

     order of succession issued by Mr. Gaynor, Mr. Wolf would be the Acting Secretary

     upon issuance of that order. See Pls.’ Ex. 12. Defendants further admit that, if Mr.

     McAleenan’s service as Acting Secretary was improper and therefore he did not have

     authority to amend the order of succession in November 2019, Mr. Gaynor would

     have been the next Senate-confirmed individual in the order of succession under EO

     13753 in September 2020. See EO 13753. Defendants further admit that under those

     circumstances Mr. Gaynor would have become eligible to serve as Acting Secretary

     upon the nomination of Mr. Wolf to the Senate as Secretary. See 5 U.S.C. §

     3346(a)(2). Defendants are unable to confirm that the succession order signed on

     September 10, 2020 by Mr. Gaynor was signed after the submission of Mr. Wolf’s

     nomination. Nevertheless, Mr. Gaynor issued a new succession order (establishing

     the same order) on November 14, 2020, Swartz Decl. Ex. 2, and Mr. Wolf issued an

     order ratifying Mr. McAleenan’s promulgation of the Rule on November 16, 2020,

     Blackwell Decl. Ex. 7.

  34. Defendants admit that on September 17, 2020, Acting Secretary Wolf issued a

     “Ratification of Actions Taken by the Acting Secretary of Homeland Security.” Pls.’

     Ex. 11 at 2. Defendants also admit that the Ratification “affirm[ed] and ratif[ied] any

     and all actions involving delegable duties that [Acting Secretary Wolf had] taken

     from November 13, 2019, through September 10, 2020.” Id. at 4. Defendants further

     admit that on November 16, 2020 Acting Secretary Wolf issued another ratification
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 16 of 20




     “affirming and ratifying any and all actions involving delegable duties that [he had]

     taken from November 13, 2019 through November 14, 2020.” Blackwell Decl. Ex 6.

  35. Defendants admit that Acting Secretary Wolf’s September 17, 2020 Ratification – as

     well as his reissued November 16, 2020 Ratification - state that because he is serving

     pursuant to 6 U.S.C. § 113(g)(2) and not the FVRA, neither the FVRA time

     limitations nor the prohibition on a nominee’s acting service during the pendency of a

     nomination apply to his service. Pls.’ Ex. 11 at 2; Blackwell Decl. Ex. 6 at 1.

     Defendants also admit that this is a correct statement of the operation of 6 U.S.C. §

     113(g)(2), which authorizes an order of succession “notwithstanding” the FVRA. 6

     U.S.C. § 113(g)(2); see also 5 U.S.C. § 3347(a)(1)(A). Defendants further admit that

     the Ratification states that § 113(g)(2) is an alternative to the authority of the FVRA

     to designate an Acting Secretary of Homeland Security. Pls.’ Ex. 11 at 2. Defendants

     admit that when invoked, § 113(g)(2) displaces the FVRA as a matter of law. See 6

     U.S.C. § 113(g)(1)-(2). Defendants further admit that Acting Secretary Wolf states in

     his Ratification that he is ratifying his prior acts as acting secretary “out of an

     abundance of caution” in light of the August 14, 2020 GAO Report. Pls.’ Ex. 11 at 2.

     Defendants admit that the same assertions were made in Acting Secretary Wolf’s

     November 16, 2020 Ratification. Blackwell Decl. Ex. 6.

  36. Defendants admit that Acting Secretary Wolf’s September 17, 2020 Ratification – as

     well as his reissued November 16, 2020 Ratification - state that if the orders of

     succession issued by Secretary Nielsen and Acting Secretary McAleenan did not

     permit Acting Secretary Wolf to lawfully serve, then Mr. Gaynor, as Senate-

     confirmed FEMA Administrator, would have become Acting Secretary under the
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 17 of 20




     operation of EO 13753 upon the nomination of Acting Secretary Wolf to the Senate.

     Pls.’ Ex. 11 at 3. Defendants further admit that Mr. Gaynor would have been the most

     senior officer in the order of succession established by EO 13753 if it applied on

     September 10, 2020. See Pls.’ Ex. __(EO 13753); see also supra ¶ 33. Defendants

     also admit that the September 17, 2020 Ratification states that on September 10, 2020

     Mr. Gaynor issued an order of succession for the office of the Secretary “out of an

     abundance of caution” to reestablish the order of succession established by Mr.

     McAleenan in his November 2019 succession order. Pls.’ Ex. 11 at 3. Defendants

     admit that if Mr. McAleenan’s and consequently Mr. Wolf’s service prior to

     September 10 were improper, then Mr. Gaynor was designated as the Acting

     Secretary under EO 13753 and had authority to issue his amendment to the order of

     succession. See supra ¶ 33. Defendants further admit that the same analysis applies to

     grant Mr. Gaynor authority to issue his November 14, 2020 Order to the extent that

     Mr. Gaynor’s September 10, 2020 Order was ineffective and EO 13753 continued to

     control the order of succession.

  37. Defendants admit that Acting Secretary Wolf took action on October 7, 2020 to ratify

     eight specific action taken by Mr. McAleenan as Acting Secretary and one action

     taken by Mr. Joseph Edlow as USCIS Deputy Director for Policy. Pls.’ Ex. 13,

     October 7, 2020 Ratification of Certain Actions, at 1, 4. Defendants further admit that

     the promulgation of the Rule was specifically ratified by Acting Secretary Wolf in the

     October 7, 2020 Ratification. Id. at 4. Defendants admit that Acting Secretary Wolf

     stated in the October 7, 2020 Ratification that he was ratifying the listed actions “[t]o

     avoid any possible uncertainty and out of an abundance of caution.” Id. Defendants
   Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 18 of 20




         admit that Acting Secretary Wolf reissued the same Ratification, including specific

         ratification of the Rule, on November 16, 2020. Blackwell Decl., Ex. 7.

      38. Defendants admit that all of Acting Secretary Wolf’s Ratification memoranda identify

         5 U.S.C. § 3345(a)(2) as the provision under which Mr. Gaynor became eligible to

         serve as the Acting Secretary. Pls.’ Ex. 11 at 2; Pls.’ Ex. 13 at 3. Defendants also

         admit that 5 U.S.C. § 3345(a)(2) states that: “the President (and only the President)

         may direct a person who serves in an office for which appointment is required to be

         made by the President, by and with the advice and consent of the Senate, to perform

         the functions and duties of the vacant office temporarily in an acting capacity subject

         to the time limitations of section 3346…” 5 U.S.C. § 3345(a)(2). Defendants also

         admit that neither the Ratification memoranda nor the Gaynor order state that the

         President has exercised that authority specifically in relation to Mr. Gaynor. See Pls.’

         Ex. 11; Pls.’ Ex. 12; Pls.’ Ex. 13. However, Defendants admit that the President

         already exercised the authority contained in § 3345(a)(2) by enacting the self-

         executing EO 13753 under which, to the extent it applied, Mr. Gaynor would

         automatically be eligible to assume the role of Acting Secretary on September 10,

         2020. Defendants further admit that Mr. Gaynor’s eligibility under those

         circumstances would have been triggered by Acting Secretary Wolf’s nomination to

         the Senate by § 3346(a)(2). See § 3346(a)(2)


Dated: November 17, 2020                         Respectfully submitted,

AUDREY STRAUSS                                  JEFFREY BOSSERT CLARK
Acting United States Attorney                   Acting Assistant Attorney General

                                                ALEXANDER K. HAAS
                                                Director, Federal Programs Branch
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 19 of 20




                                  BRIGHAM BOWEN
                                  Assistant Director, Federal Programs Branch

                                  /s/ Keri L. Berman                    _
                                  ERIC J. SOSKIN
                                  Senior Trial Counsel
                                  KUNTAL V. CHOLERA
                                  JOSHUA M. KOLSKY
                                  JASON LYNCH
                                  ALEXANDRA SASLAW
                                  KERI L. BERMAN
                                  U.S. Dept. of Justice, Civil Division,
                                  Federal Programs Branch
                                  1100 L Street, N.W., Rm. 12002
                                  Washington, DC 20001
                                  Phone: (202) 305-7664
                                  Fax: (202) 616-8470
                                  Email: keri.l.berman@usdoj.gov

                                  Counsel for Defendants
Case 1:19-cv-07777-GBD-OTW Document 252 Filed 11/17/20 Page 20 of 20
